

116 HRES 1150 IH: Urging the Government of Côte d’Ivoire, opposition leaders, and all citizens to respect democratic principles, refrain from violence, and hold free, fair, transparent, and peaceful elections in October 2020.
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1150IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Mr. Phillips (for himself, Ms. Bass, and Mr. Yoho) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONUrging the Government of Côte d’Ivoire, opposition leaders, and all citizens to respect democratic principles, refrain from violence, and hold free, fair, transparent, and peaceful elections in October 2020.Whereas it is in the interest of the United States to maintain a strong relationship with a democratic, peaceful, stable, and economically prosperous Côte d’Ivoire whose leaders prioritize good governance, the rule of law, and respect for human rights;Whereas the United States and Côte d’Ivoire have a strong bilateral relationship with important cooperation on economic interests, regional stability, and counterterrorism priorities, and efforts to advance health and development objectives;Whereas Côte d’Ivoire has a presidential election scheduled for October 31, 2020;Whereas previous transitions of power have been marred by conflict and violence against civilians, including most recently in 2010–2011, when 3,000 civilians were killed during an election-related dispute;Whereas the root causes of past political violence—including religious and ethnoregional tensions, contestation over land, politicization of the judiciary and concerns over due process, and a lack of professionalism, adequate training, and civilian control over the security forces—have not been adequately addressed;Whereas political leaders have previously manipulated and exploited religious, ethnic, and regional identities and economic grievances to incite violence including through incidents of hateful and divisive speech occurring both in person and online;Whereas President Ouattara’s decision to stand for a third term, despite a two-term limit in the constitution, has heightened tensions, and several citizens have been killed and dozens more injured or arrested amid protests against his candidacy;Whereas political violence in Côte d’Ivoire could threaten the region’s stability and economic development prospects, and undermine efforts to counter violent extremism and terrorist activity;Whereas the Government of Côte d’Ivoire must protect the health and safety of its citizens and prevent the spread of COVID–19 while also ensuring credible elections and enabling the participation of all voters;Whereas the Government of the United States is deeply committed to efforts to prevent conflict and atrocities and address the root causes of fragility, as evidenced by the enactment of the Global Fragility Act of 2019 and the Elie Wiesel Genocide and Atrocities Prevention Act of 2018; andWhereas the United States Embassy in Côte d’Ivoire issued a statement on August 25, 2020, supporting free, transparent, and inclusive elections in Côte d’Ivoire and urging all parties, groups and individuals to refrain from violence and hateful/divisive speech and to choose dialogue to find peaceful solutions to their disagreements: Now, therefore, be itThat the House of Representatives—(1)reaffirms that the United States will continue to stand with the people of Côte d’Ivoire in support of peace, democracy, religious and ethnic tolerance, and stability;(2)calls upon the Government of Côte d’Ivoire and all political parties to—(A)protect all civilians from violence and support their right to peacefully demonstrate;(B)condemn all forms of hate speech and incitement of violence while maintaining citizens’ open access to information;(C)publicly commit to free, fair, peaceful, and transparent elections and make clear that all Ivorians, including security forces, government officials, political opposition members, and the media, will be held accountable for inciting or perpetrating violence;(D)support an independent investigation into the killings of civilians during demonstrations;(E)support efforts to implement public health protocols to prevent further spread of COVID–19 and ensure safe participation of all voters on election day; and(F)request the electoral observation services of the African Union or the Economic Community of West African States, and grant full access to election observers;(3)encourages civil society organizations, local communities, and religious leaders to—(A)remain united in calls for peace, nonviolence, tolerance, and democracy; and(B)work to educate voters about the electoral process in order to combat disinformation and violence; and(4)calls upon the United States Government and international partners to—(A)continue to condemn violence against peaceful demonstrators and hate speech that promotes such actions, including posts on social media, and urge all political parties to publicly commit to free, fair, peaceful, and transparent elections;(B)continue to support election preparation efforts, including through assistance to the Independent Electoral Commission (IEC), capacity building for civil society and local leaders, voter education programs, development of election day protocols, violence prevention programs, support for election observation, and human rights and atrocities prevention monitoring; and(C)call for and support an independent investigation into the killings of civilians during demonstrations.